Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S. Patent 10366378) in further view of Shao (U.S. Patent 7652814). Hereinafter Han/Shao.
Claim 1. A method comprising: 
determining, by one or more processors, a fraud score for an account of an online marketplace;  
(Han discloses in Fig. 7 processor(s) 716 and a Fraud Detection Component 722. Col. 4 lines 11-12, 20-23 risk scores. Col. 10 lines 7-10 where the shopping includes any e-commerce location, including online shopping via merchant websites or applications.)
determining an object associated with the account;  
(Col. 11 line 41-43 payment card or payment object and where the payment mechanism includes a conventional debit card or conventional credit card. Col. 15 lines 14-22 payment objects such as payment card, cash, securities, biometric payment instrument, virtual currency, rewards, points, miles, etc., and/or any other payment object reader 110 to pay for the items purchased. )
causing presentation on a display device of a user interface that comprises: 
The following limitations have been rejected together. 
a first graphical element corresponding to the account;
 a second graphical element corresponding to the object; and 
(Han discloses in col. 12 line 47-50 where information is sent to the graphical user interface of a mobile payment application installed on a client device of the sender. Col. 12 lines 45-53 where landing page is used to collect payments on behalf of recipients associated with a personalized location address. The landing page is a uniform resource location (URL) that includes a payment proxy, and is accessible through a web browser. Han provides an example where the application is on the graphical user interface and is a charity name. Col. 12 line 60-62 discloses where the user can simply click an action “button” to pay an amount. Col 24 lines 20-27 where the invention risk analysis generates a risk score (fraud score). Fig. 2 discloses at 221 Risk Data (fraud score). The Examiner asserts a graphical element is not defined in the specification to provide a specific and distinct meaning and using broadest reasonable interpretation the prior art uses a graphical user interface to present different types of data to a user of the prior art. The Examiner asserts a charity name, an amount and risk score and a button are being interpreted to be that of a graphical elements. Han discloses in col. 68 lines 30-34 where the risk analysis component determines merchant, customer, object or device profiles corresponding to entry of a payment object and compares the determined profiles with risk data. ) 
a line connecting the first graphical element to the second graphical element, an attribute of the line being based on the fraud score for the account; and (Emphasis added see 103 analysis)
in response to a user input received via the user interface, the user input indicating the first graphical element, performing an action related to the account.  
(Han discloses in col. 24 lines 36-45 where a risk analysis where a risk score is determined and when the risk score meets a threshold the transaction is approved by the payment object 116. When a rejection, a message is displayed that the transaction is declined. ) 
The prior art of Han discloses where scores are determined for transactions and where the scores identify a risk for the transaction the scores provide either an approval or a disapproval of the transaction. The Examiner asserts the prior art does not disclose any and all ways scores can be presented to the user to identify a risk score within a threshold and outside the threshold between parties in a transaction, specifically the prior art does not explicitly disclose using a line and where the line attributes identify the risk score. 
To be more specific, Han does not explicitly disclose:
a line connecting the first graphical element to the second graphical element, an attribute of the line being based on the fraud score for the account;
(Emphasis added)
Shao discloses in Col. 27 lines 18-32 and Fig. 10 where lines are used to represent the relationships between parties. Shao discloses where non-anomalous links are represented with dashed lines and where a strong anomaly is denoted with a heavy line. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the prior art of Han to incorporate the features of Shao in providing a graphical representation of risk score (fraud score). The Examiner asserts the combination provides a risk analysis of the relationships to be conducted as part of a transaction and where the determined risk is displayed to the user. The manner to which the information is presented does not change the overall invention as the invention is directed to notifying a user of risk score (fraud score).
To address the newly amended limitations which specify that the first and second graphical elements represent an identity of the account and an identity of the object, respectively. As discussed above, Han discloses in col. 68 lines 30-34 where the risk analysis component determines merchant, customer, object or device profiles corresponding to entry of a payment object and compares the determined profiles with risk data. This means that a customer and an object are both disclosed by Han. The only difference is that these are not displayed and connected on a GUI in the same way as presented in Figs. 5-6 of Applicant’s drawings. The issue with this is this type of visualization data structure is very common in the field of commerce transaction information.     
Law, which is directed to commerce networking, shows in Paragraph 21 and Fig. 1 a network that depicts the identity of a first user, second user, and various business entities. 
Therefore, it would have been obvious to a person having ordinary skill prior to the effective filing date of the claimed invention to modify Han and Shao to include this feature for greater and easier visualization. Ultimately, the difference between the combination of Han and 
Claim 2. The method of claim 1, wherein the user interface further comprises:
The following limitations have been rejected together.
 a third graphical element corresponding to a second account of the online marketplace, the second account being associated with the object; and 
a second line connecting the second graphical element to the third graphical element, an attribute of the second line being based on a fraud score for the second account.  
(Han discloses in col. 24 lines 27-35 where statistical data and models are used to calculate fraud risk in terms of risk scores. The risk analysis component 128 generates a risk score and compares to the merchant or issuer specified risk threshold. The threshold changes value based on the time of the day geo-location or price of the item.  Col. 25 lines 24-26 where an issuer 124 is a bank or financial institution that offered a financial account (e.g., credit or debit card account) to the buyer 102A or 102B.  Col. 25 lines 24-26 and Col. 14 lines 17-20 where multiple buyers 102A and 102B. The Examiner asserts the different users having different risk scores associated with the different buyers and with different merchants. )
It would further be obvious to have the third graphical element represent an identity of a second account for the same reason as claim 1. Note that the graphical element of law connects multiple users that share the same objects.
Claim 3. The method of claim 2, wherein based on the account and the second account both being associated with the object, the fraud score for the second account is based on the fraud score for the first account.  
(Han discloses in col. 42 lines 50-52 where the payment object reader 206 first verifies whether a first device is registered before querying a second or third device. Col. 43 lines 10-15 where the fingerprints corresponding to each device along with locations coordinates are used for device identification and authentication of a payment transaction. Han discloses in col. 47 lines 14-25 where a filtering is done and where the system determines no match between the payment instrument identifier and the array stored in the bloom filter. The determination of no match provides to the point of sale device that the customer is untrusted and warns the merchant of the increased risk in processing the transaction.)
Claim 5. The method of claim 1, wherein the action related to the account comprises canceling a transaction associated with the object.  
(Han discloses in col. 47 line 37 and 40, col. 50 line 6-7, 15-16, col. 51 line 50-51, col 52 line 15, col. 53 line 3, where the transaction is canceled.)
Claim 6. The method of claim I, wherein the action comprises modifying the fraud score.  
(Han discloses in col. 5 lines 20-22 where the risk heuristic model and payment parameters can be dynamically modified by the payment processing system. Col. 5 line 25-26 where risk parameters are updated to weigh more than others. Col. 27 line 53 cached risk data is modified.)
Claim 7. The method of claim 1, wherein the action comprises associating the account with a second object.  
(Han col. 21 lines 7-9 where multiple devices can be registered with a single payment object or multiple payment objects. Col. 25 line 54-57 register a device with a payment object.)
Claim 8. The method of claim 1, wherein the account is a seller account.  
(Han, col. 6 line 36 and 67 seller profiles. Col. 53 line 51 sellers. Col. 16 line 22-27 collection of risk data or selection parameters dependent merchant/seller or customer/buyer history.)
Claim 9. The method of claim 1, wherein the object is for sale via the online marketplace.  
(Han col. 10 lines 7-9 ecommerce location including online shopping via merchant website or application. Col. 15 line 13-22 where a payment object is used for pay for items purchased. )
Claim 10. The method of claim 1, wherein the object is used by the account to connect to the online marketplace.  
(Han col. 5 lines 33-40 the point of sale terminal receives the risk parameters saved on a server. Thresholds can be modified in through communication e.g., in the background when there is an Internet connection with the payment process system. Col. 29 lines 50-52 where a registration application 234 facilitates collection and connection between the buyer’s device characteristics 239 with the financial account information of the buyer. Han col. 10 lines 7-9 ecommerce location including online shopping via merchant website or application. Col. 15 line 13-22 where a payment object is used for pay for items purchased.)
Claim 11. The method of claim 1, wherein the object is an address used by the account.  
(Han discloses in col. 29 lines 43-47 where a record of the buyer’s device is accessible via a uniform resource locator (URL). Col. 29 lines 50-52 financial account information of the buyer.)
In regards to claims 12 and 13 the claims have been rejected together. 
Claim 12. The method of claim 1, wherein a second attribute of the line represents a strength of a relationship between the account and the object.  
Claim 13. The method of claim 12, wherein the second attribute of the line is a thickness of the line.  
(Han discloses in col. 45 lines 30-34 where a prior payment instrument approval designates the customer as trusted. Other information stored includes that of known low-risk or high-risk customer devices, or cluster of devices, and/or customer payment history. Shao discloses in Col. 27 lines 18-32 and Fig. 10 where lines are used to represent the relationships between parties. Shao discloses where non-anomalous links are represented with dashed lines and where a strong anomaly is denoted with a heavy line. )
In regards to claims 15 and 16 the claims have been rejected together.
Claim 15. The method of claim 1, wherein the first graphical element is larger than the second graphical element.  
Claim 16. The method of claim 1, wherein an attribute of the first graphical element is based on the fraud score for the account.  
(Han, col 24 lines 20-27 where the invention risk analysis generates a risk score (fraud score). Fig. 2 discloses at 221 Risk Data (fraud score). The Examiner asserts a graphical element is not defined in the specification to provide a specific and distinct meaning and using broadest reasonable interpretation the prior art uses a graphical user interface to present different types of data to a user of the prior art. The Examiner asserts a charity name, an amount and risk score and a button are being interpreted to be that of a graphical elements. Shao discloses in Col. 27 lines 18-32 and Fig. 10 where lines are used to represent the relationships between parties. Shao discloses where non-anomalous links are represented with dashed lines and where a strong anomaly is denoted with a heavy line. )
Claim 17. A system comprising: 
a memory that stores instructions; and (Han col. 69 processes performed by computer readable medium executed by a computer or processor.)
one or more processors that execute the instructions to perform operations comprising: 
(Han discloses in Fig. 7 processor(s) 716 and a Fraud Detection Component 722. Col. 4 lines 11-12, 20-23 risk scores (fraud scores). Han col. 69 processes performed by computer readable medium executed by a computer or processor.)
 determining a fraud score for an account of an online marketplace; 
(Han discloses in Fig. 7 processor(s) 716 and a Fraud Detection Component 722. Col. 4 lines 11-12, 20-23 risk scores (fraud scores). Col. 10 lines 7-10 where the shopping includes any e-commerce location, including online shopping via merchant websites or applications.)

(Col. 11 line 41-43 payment card or payment object and where the payment mechanism includes a conventional debit card or conventional credit card. Col. 15 lines 14-22 payment objects such as payment card, cash, securities, biometric payment instrument, virtual currency, rewards, points, miles, etc., and/or any other payment object reader 110 to pay for the items purchased.)
The following limitations have been rejected together. 
causing presentation on a display device of a user interface that comprises: 
a first graphical element corresponding to the account; 
a second graphical element corresponding to the object; and 
(Han discloses in col. 12 line 47-50 where information is sent to the graphical user interface of a mobile payment application installed on a client device of the sender. Col. 12 lines 45-53 where landing page is used to collect payments on behalf of recipients associated with a personalized location address. The landing page is a uniform resource location (URL) that includes a payment proxy, and is accessible through a web browser. Han provides an example where the application is on the graphical user interface and is a charity name. Col. 12 line 60-62 discloses where the user can simply click an action “button” to pay an amount. Col 24 lines 20-27 where the invention risk analysis generates a risk score (fraud score). Fig. 2 discloses at 221 Risk Data (fraud score). The Examiner asserts a graphical element is not defined in the specification to provide a specific and distinct meaning and using broadest reasonable interpretation the prior art uses a graphical user interface to present different types of data to a user of the prior art. The Examiner asserts a charity name, an amount and risk score and a button are being interpreted to be that of a graphical elements. Han discloses in col. 68 lines 30-34 where the risk analysis component determines merchant, customer, object or device profiles corresponding to entry of a payment object and compares the determined profiles with risk data. ) 
a line connecting the first graphical element to the second graphical element, an attribute of the line being based on the fraud score for the account; and (Emphasis added see 103 analysis)
in response to a user input received via the user interface, the user input indicating the first graphical element, performing an action related to the account.  
(Han discloses in col. 24 lines 36-45 where a risk analysis where a risk score is determined and when the risk score meets a threshold the transaction is approved by the payment object 116. When a rejection, a message is displayed that the transaction is declined. ) 
The prior art of Han discloses where scores are determined for transactions and where the scores identify a risk for the transaction the scores provide either an approval or a disapproval of the transaction. The Examiner asserts the prior art does not disclose any and all ways scores can be presented to the user to identify a risk score within a threshold and outside the threshold between parties in a transaction, specifically the prior art does not explicitly disclose using a line and where the line attributes identify the risk score. 
a line connecting the first graphical element to the second graphical element, an attribute of the line being based on the fraud score for the account;
(Emphasis added)
Shao discloses in Col. 27 lines 18-32 and Fig. 10 where lines are used to represent the relationships between parties. Shao discloses where non-anomalous links are represented with dashed lines and where a strong anomaly is denoted with a heavy line. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the prior art of Han to incorporate the features of Shao in providing a graphical representation of risk score (fraud score). The Examiner asserts the combination provides a risk analysis of the relationships to be conducted as part of a transaction and where the determined risk is displayed to the user. The manner to which the information is presented does not change the overall invention as the invention is directed to notifying a user of risk score (fraud score).
For the sake of brevity by having to repeat the rejection of claim 2, the Examiner refers and incorporates the rejection that has been provided for claim 2 for the rejection to be applied to claim 18.  
Claim 18. The system of claim 17, wherein the user interface further comprises: 
a third graphical element corresponding to a second account of the online marketplace, the second account being associated with the object; and 
a second line connecting the second graphical element to the third graphical element, an attribute of the second line being based on a fraud score for the second account.  
For the sake of brevity by having to repeat the rejection of claim 3, the Examiner refers and incorporates the rejection that has been provided for claim 3 for the rejection to be applied to claim 19.  
Claim 19. The system of claim 18, wherein based on the account and the second account both being associated with the object, the fraud score for the second account is based on the fraud score for the first account.  
For the sake of brevity by having to repeat the rejection of claim 17, the Examiner refers and incorporates the rejection that has been provided for claim 17 for the rejection to be applied to claim 20.  
Claim 20. A non-transitory machine-readable medium that stores instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 
determining a fraud score for an account of an online marketplace;
determining an object associated with the account; 
causing presentation on a display device of a user interface that comprises: 
a first graphical element corresponding to the account; 
a second graphical element corresponding to the object; and 
a line connecting the first graphical element to the second graphical element, an attribute of the line being based on the fraud score for the account; and 
in response to a user input received via the user interface, the user input indicating the first graphical element, performing an action related to the account.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S. Patent 10366378) in view of Shao et al (U.S. Patent 7652814) and in further view of Domenikos et al (U.S. PG Pub 20080103800). Hereinafter Han/Shao/ Domenikos.
In regards to claim 4, the combination of Han/Shao teaches where accounts are analyzed for authentication and where a warning is provided when fraud is detected. Han discloses in col. 15 line 30-31 where a transaction is approved/authorized or declined. Col. 16 line 34-35 customer details corresponding to all transactions declined. The combination teaches where risk score(s) and anomalies provide the system with information to cancel the transaction or to proceed with the transaction based on the analysis of the fraud detection component. While the prior art provides information as to a high-risk or low-risk the prior art does not explicitly teach where the account is disabled. 
To be more specific, the combination of Han/Shao does not explicitly teach:
(Claim 4) The method of claim 1, wherein the action related to the account comprises disabling the account.  
(Emphasis added)
Domenikos discloses in par. 0218 where administrators can edit account information and including taking other actions such as to terminate service or to close an account. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the combination of Han/Shao to incorporate the features of Domenikos in detecting fraudulent transactions or high risk transactions to take additional steps to . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S. Patent 10366378) in view of Shao et al (U.S. Patent 7652814) and in further view of Domenikos et al (U.S. PG Pub 20080103800). Hereinafter Han/Shao/ Domenikos.
In regards to claim 14, the combination of Han/Shao teach a system that evaluates transactions and determines fraud/risk scores for activities. The prior art teaches where a graphical line can be used to show anomalies between parties and where the line can be dashed or a heavy line showing different relationships. The prior art teaches scores and teaches the use of a line in identifying relationships, however, the prior art does not explicitly teach where the score and/or the line is represented using a color.  
To be more specific, the combination of Han/Shao does not explicitly teach:
(Claim 14) The method of claim 1, wherein the attribute of the line is the color of the line.  
(Emphasis added)
Domenikos discloses in par. 0093 where information displayed is presented using a different color depending on the nature and importance of the event. Table 3 of Domenikos provides colors using a bar graph and where the color identifies the use of the color red to represent low score and the color green to represent high scores.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the combination of Han/Shao to incorporate the use of colors as featured by Domenikos where colors identify the risk associated with risk/fraud scores and where the color red can be used to identify a high-risk and a low risk using a green color. The Examiner asserts incorporating colors in use of graphical representations are easy to understand and easy to 
Note that Law applies to claims 17 and 20 for the same reasons as claim 1. 
Response to Arguments
35 U.S.C. 101 rejections have been withdrawn. Applicant’s arguments regarding the 35 U.S.C. 103 rejections all focus on the newly added claim limitations. The Examiner has introduced the Law reference and explanation above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid  can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/            Primary Examiner, Art Unit 3687